Title: To Thomas Jefferson from Stephen Cathalan, Jr., 19 March 1793
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


Marseilles, 19 Mch. 1793. He encloses and confirms a copy of his last letter of 17 Feb. The Aurora of Baltimore, André L. Burgain (a French native) master, bound for J. Baptiste Guide in Nice, and for Marseilles, laden with tobacco, flour, staves, and coffee, was taken near Barcelona by the privateer Patriote of Marseilles, Captain Neel, and brought here on 27 Feb. Unaware that war at sea had broken out in Europe and assuming that an Algerine privateer was chasing him, Burgain burned his American ship papers, hoping that French papers procured in St. Domingo and confirmed by the French consul in Baltimore would protect him. He declared this to Neel but disputed too much and was put in irons. Neel avers that Burgain told him that he had escaped from France, where he was under sentence of death on matters related to the Revolution. As a naturalized American citizen whose ship and cargo belong to Zacharie Coopman & Company of Baltimore, Burgain while in quarantine claimed his assistance as vice-consul. After taking Burgain’s sworn statement that he was a naturalized citizen of the United States with a wife and three children at Philips point, Baltimore, where he owns 250 acres granted him by Congress for service during the Revolution, he took his oath of allegiance, acknowledged him as an American citizen, and obtained a municipal order for his release from irons. The ship had a free pratique on 15 Mch., but Burgain has been imprisoned “for his Individual affair” on Neel’s charges, a matter for the judicial system, though Burgain’s memoir appears to vindicate him. At the request of Burgain and Guide, who has arrived here, he attended the opening of the ship’s papers and letters in the commercial court that will determine its status as a prize. His paraphrase of them, signed by himself, the judge, the privateer’s owner, and Guide, was inserted in the procès-verbal along with Cathalan’s protest on behalf of all Americans concerned. He has sent Gouverneur Morris an account of the matter and extracts from the procès-verbal to be forwarded to TJ if necessary. A letter from Zacharie & Company to Guide indicates that French papers were obtained solely for protection from the Algerines, a common practice that no maritime power can sanction and that is more harmful than beneficial. He will act prudently to save American property in this complicated affair, but it will take a long time if as is likely the privateer sues for condemnation. If the ship is released, he is at a loss how to furnish proper papers to get her safely home, but will do his best. On 3 Mch. the American brig Bacchus, Roger Robbins master, laden with wheat and flour belonging to Zacharie & Company and addressed to Guide at Nice, was taken by a French privateer and carried into Cette, where it was released, the captain having shown the ship’s American papers and hoisted American colors at sea; as Cette needed wheat, it purchased the wheat and flour at the price they would have fetched in Nice. He hopes that American vessels will visit the Mediterranean, where Portuguese naval ships are cruising while at war with Algiers, and that TJ will take proper measures in this favorable circumstance to protect them. France has favored American ships lately. In 1778 he obtained an abatement on foreign bacalao from Necker, and he has urged Morris to apply for abatement of the prohibitive duty on American imports of bacalao, as French fishermen will not risk going to Newfoundland during the war with England, Holland, and Spain. On the first motion in the National Convention such a decree will be made, since only  bread and meat are more necessary. Americans should thus be encouraged to send bacalao next fall and winter, when it will obtain high prices in ready money. American flour is now worth £100₶ a barrel, and wheat would fetch £98₶ to £100₶ per charge now and soon much more. During the war American ships will find freight here for all parts of the world at extravagant terms. [P.S.] He asks that Dunlap’s gazette be sent when it contains material useful to the consulate or trade with France.
